Citation Nr: 1449063	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Prior to January 24, 2012, entitlement to an initial rating in excess of 20 percent for temporomandibular joint (TMJ) syndrome.

2.  On and after January 25, 2012, entitlement to an initial rating in excess of 30 percent for TMJ syndrome.

3.  Entitlement to an initial rating in excess of 30 percent for chronic headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1989 and from April 1990 to September 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

Since the issuance of the January 2010 rating decision that granted service connection for TMJ syndrome, the RO has granted an earlier effective date for service connection for TMJ syndrome and extended the 20 percent initial rating for this disability back to the earlier effective date, and has also granted a higher staged rating of 30 percent effective from January 25, 2012.  The Veteran has continued his appeal for a still-higher initial rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

A review of the Virtual VA paperless claims processing system contains a May 2014 Appellant's Brief submitted by the Veteran's representative, and VA records of treatment not associated with the paper claims file.  The electronic Veterans Benefit Management System does not currently include any additional documents pertinent to the present appeal.

The Board notes that, pursuant to his request, the Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge at the RO; however, he failed to report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d),(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In an August 2013 VA Form 646, the Veteran's representative related that the Veteran had stated on numerous occasions that his headaches and TMJ had continued to worsen.  See 38 C.F.R. §§ 3.326, 3.327 (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  Accordingly, updated examinations are required.   

Additionally, in assessing range of motion of the Veteran's jaw, a January 2012 VA examiner did not discuss the effects of functional loss due to pain, weakness, fatigability, or incoordination on movement of the temporomandibular joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, an adequate examination must be provided.  

Further, the VA examinations pertaining to the Veteran's headaches did not provide findings sufficient to adjudicate the claim with reference to the criteria for the next higher rating of 50 percent sought by the Veteran, i.e., whether the Veteran experiences very frequent completely prostrating headaches and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Accordingly, an adequate examination must be provided.

Moreover, correspondence received in June 2012 makes reference to and includes submission of limited materials pertaining to and Social Security Administration (SSA) disability insurance benefits and the Office of Personnel Management (OPM) disability retirement benefits.  It appears that portions of these records were sought by VA or submitted by the Veteran in the years 2005 and 2006 in connection with other claims but the records were never obtained in full, in part because development and adjudication for the benefits sought had not been completed at the time.  The AOJ must seek to obtain the complete relevant records from SSA and OPM.  See 38 U.S.C.A. 5103A(a)-(c).  

On remand, the AOJ must seek to obtain any additional relevant records of medical treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records regarding his TMJ syndrome and headaches.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the SSA and OPM and obtain a copy of agency decisions concerning the Veteran's claims to those agencies, including any medical records used to make the decisions.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected headaches.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

For the Veteran's neurological examination, the examiner should provide findings as to whether or the frequency with which the Veteran experiences completely prostrating and prolonged attacks productive of severe economic inadaptability.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If either examiner finds that there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected TMJ syndrome.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

For the Veteran's dental examination, the examiner should measure the Veteran's inter-incisal range and range of lateral excursion.  The examiner should additionally discuss the effects of functional loss due to pain, weakness, fatigability, incoordination or pain on movement of the TMJ.  To the extent feasible, the examiner should express any additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of the TMJ in terms of additional loss of range of motion.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


